DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I – drawn to claims 1-10 in the reply filed on November 18, 2022 is acknowledged.
Claims 11-22 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The restriction requirement is deemed proper; therefore, made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character 43 (in Figs. 1 and 3) and
reference character 238 (in Figs. 3-9)
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawing objections above.  Appropriate correction is required.
The abstract of the disclosure is objected to because it contains 187 words which exceeds the 150-word maximum limit.  Correction is required.  See MPEP §608.01(B)

Claim Objections
Claims 2-10 is/are objected to because of the following informalities: 
In claims 2-10, Ln. 1, the permeable of each claim reads, “The container of claim…” which could read “The wine container of claim…” to establish the proper antecedent basis and for consistency purposes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, Ln. 2-3, the phrase, “…opposing portions of said cork…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “opposing portions” per se in claim 1 (from which claim 2 depends). Rather, the applicant establishes the cork having ends (claim 1, Ln. 15); therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.	
	In claim 2, Ln. 3, the phrase, “…can…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 3, Ln. 1, the phrase, “…said opposing surfaces…” lacks antecedent basis; therefore, it should be change to “said at least two opposing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 4, Ln. 1, the phrase, “…said opposing surfaces…” lacks antecedent basis; therefore, it should be change to “said at least two opposing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 5, Ln. 1, the phrase, “…said opposing surfaces…” lacks antecedent basis; therefore, it should be change to “said at least two opposing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 6, Ln. 1, the phrase, “…said opposing surfaces…” lacks antecedent basis; therefore, it should be change to “said at least two opposing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 7, Ln. 2-3, the phrase, “…said opposing surfaces…” lacks antecedent basis; therefore, it should be change to “said at least two opposing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 10, Ln. 5, the phrases, “…facets of said upper region…” and “facets of said lower region…” both lack antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “facets of the upper region” nor “facets of the lower region” per se in claim 9 (from which claim 10 depends). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
As for claims 3-8, due to their dependencies from claim 2, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courvoisier Limited (GB 307049 – art of record; hereinafter Courvoisier).
Regarding claim 1, Courvoisier discloses a wine container, comprising in combination:
a bottle;
a cork (3);
said bottle including a neck above a body (1), with a shoulder between said neck and said body;
an opening at an upper end of said neck, said opening leading into an interior of said bottle;
said opening sized to receive said cork therein, in a manner closing off said opening;
said bottle including a heel at a lower end of said body;
said bottle including a punt extending up from said heel and defining a lower portion of said bottle inboard of said heel;
said punt having an apex at a highest portion of said punt, and with sides extending down from said apex to said heel;
said cork having ends spaced apart by a side wall, said cork side wall sized to fit within said opening of said neck in a removable fashion; and
a cork retainer (2) at least partially within said punt and configured to hold said cork within said punt after said cork is removed from said opening (Courvoisier Col. 1 Ln. 42 – Col. 2 Ln. 78 and annotated Fig. 1 below).

    PNG
    media_image1.png
    1142
    1088
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courvoisier in view of Bryant et al. (US D470058; hereinafter Bryant).
Regarding claim 9, Courvoisier as above teaches all the structural limitations as set forth in claim 1, except for wherein said body of said bottle includes at least portions thereof which have a horizontal cross-section which is octagonal with eight planer facets spaced apart by corners.
	Bryant is in the same field of endeavor as the claimed invention and Courvoisier, which is a beverage container (i.e. a bottle). Bryant teaches a bottle having a neck above a body, with a shoulder between said neck and said body; 
an opening at an upper end of said neck, said opening leading into an interior of said bottle;
said bottle including a heel at a lower end of said body; and
wherein said body of said bottle includes at least portions thereof which have a horizontal cross-section which is octagonal with eight planer facets spaced apart by corners (Bryant Figs. 1-6 and see annotated Bryant Figs. 1 and 6 below).

    PNG
    media_image2.png
    941
    627
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    537
    855
    media_image3.png
    Greyscale

	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of said bottle (of Courvoisier) to include at least portions thereof which have a horizontal cross-section which is octagonal with eight planer facets spaced apart by corners (as taught by Bryant) to prevent the bottle from rolling when it is accidently tipped over. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)

Regarding claim 10, modified Courvoisier as above further teaches wherein said body of said bottle includes an upper region, a lower region below said upper region and a cylindrical label space between said upper region and said lower region, said upper region and said lower region each having an octagonal horizontal cross-section which are similar to each other and with facets of said upper region co-planar with facets of said lower region (see annotated Bryant Figs. 1 and 6 above).

Alternative art rejection(s):
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Maiden (US 1289218; hereinafter Maiden) view of Courvoisier.
Regarding claim 1, Maiden teaches a container (as shown in Figs. 1-4) comprising in combination: 
a bottle (10); 
a closure (13); 
said bottle including a neck above a body, with a shoulder between said neck and said body;
an opening at an upper end of said neck, said opening leading into an interior of said bottle;
said opening sized to receive a cork therein (in a manner closing off said opening);
said bottle including a heel at a lower end of said body;
said bottle including a punt extending up from said heel and defining a lower portion of said bottle inboard of said heel;
said punt having an apex at a highest portion of said punt, and with sides extending down from said apex to said heel;
said closure having ends spaced apart by a side wall; and
a closure retainer at least partially within said punt and configured to hold said closure with said punt after the closure is removed from said opening (Maiden Col. 1 Ln. 31 – Col. 2 Ln. 77 and see annotated Maiden Fig. 2 below).

    PNG
    media_image4.png
    1067
    897
    media_image4.png
    Greyscale

	However, Maiden fails to teach a cork.
	 Courvoisier is in the same field of endeavor as the claimed invention and Maiden, which is a beverage container (i.e. a wine bottle). Courvoisier teaches a wine container, comprising in combination: 
a bottle;
a cork (3);
said bottle including a neck above a body (1), with a shoulder between said neck and said body;
an opening at an upper end of said neck, said opening leading into an interior of said bottle;
said opening sized to receive said cork therein, in a manner closing off said opening;
said bottle including a heel at a lower end of said body;
said bottle including a punt extending up from said heel and defining a lower portion of said bottle inboard of said heel;
said punt having an apex at a highest portion of said punt, and with sides extending down from said apex to said heel;
said cork having ends spaced apart by a side wall, said cork side wall sized to fit within said opening of said neck in a removable fashion; and
a cork retainer (2) at least partially within said punt and configured to hold said cork within said punt after said cork is removed from said opening (Courvoisier Col. 1 Ln. 42 – Col. 2 Ln. 78 and annotated Fig. 1 above).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure (of Maiden) with a similar cork (as taught by Courvoisier) to ensure an air-tight seal of the opening of the bottle. Additionally, the closure or cork of both Maiden and Courvoisier are considered to be art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found it obvious to substitute the cork (of Courvoisier) for the closure (of Maiden). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)

Regarding claim 2, modified Maiden as above further teaches wherein said cork retainer includes at least two opposing surfaces spaced from each other by a distance similar to opposing portions of said cork, such that said cork can friction fit between said at least two opposing surfaces (see annotated Maiden Fig. 2 above).

Regarding claim 3, modified Maiden as above further teaches wherein said opposing surfaces are each spaced a similar distance above said heel (see annotated Maiden Fig. 2 above).

Regarding claim 4, modified Maiden as above further teaches wherein said opposing surfaces are spaced a similar distance below said apex of said punt and located within tapering sides of said punt between said heel and said apex (see annotated Maiden Fig. 2 above).

Regarding claim 5, modified Maiden as above further teaches wherein said opposing surfaces are spaced from each other by a cork diameter (see annotated Maiden Fig. 2 above).

Regarding claim 6, modified Maiden as above further teaches wherein said opposing surfaces are spaced from each other by a cork length between said ends of said cork (see annotated Maiden Fig. 2 above).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Solano (US 20110017699 – art of record; hereinafter Solano).
Regarding claim 8, Maiden as above further teaches a foil space (i.e. the space in which the collapsible cup (14) is inserted into is what examiner equates to the claimed foil space) within said punt and above said cork retainer, said cork sized to friction fit between said at least two opposing surfaces, with said foil space large enough to hold said foil within said foil space when said foil is removed from said neck of said bottle (see annotated Maiden Fig. 2 above).
	However, Maiden fails to teach foil over wrapping said cork and at least portions of said neck of said bottle, said foil removable from said bottle.
	Solano is in the same field of endeavor as the claimed invention and Maiden, which is a beverage container (i.e. a wine bottle). Solano teaches a wine container embodiment (as shown in Figs. 1-5), comprising in combination:
a bottle; 
a cork (101); 
said bottle including a neck above a body, with a shoulder between said neck and said body; 
an opening at an upper end of said neck, said opening leading into an interior of said bottle;
said opening sized to receive said cork therein, in a manner closing off said opening;
said bottle including a heel at a lower end of said body;
said bottle including a punt extending up from said heel and defining a lower portion of said bottle inboard of said heel;
said punt (110) having an apex at a highest portion of said punt, and with sides extending down from said apex to said heel; 
said cork having ends spaced apart by a side wall, said cork side wall sized to fit within said opening of said neck in a removable fashion; 
a cork retainer (121) at least partially within said punt and configured to hold said cork within said punt after said cork is removed from said opening; and 
foil over wrapping said cork (see Solano [0024]) and at least portions of said neck of said bottle, said foil removable from said bottle (Solano [0023-0028]).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container (of Maiden) with a similar foil wrapped over the bottle and/or cork (as taught by Solano) as an additional tamper-evident seal or feature (i.e. if the user notices that portions of the foil have been removed – then the wine container has been already opened).

Allowable Subject Matter
Claim 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (in particular claim 1) and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736